


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made on the
11th day of March, 2015, by and between Tumi, Inc., a New Jersey corporation
(the “Company”) and Jerome S. Griffith (“Executive”). This Agreement amends and
restates the Employment Agreement by and between the Company and the Executive
dated December 22, 2008 (the “Prior Agreement”) in its entirety.
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive, intending to be legally bound, hereby
agree as follows:


1.
Employment. The Company agrees to continue to employ Executive, and Executive
agrees to continue to be employed, upon the terms and conditions set forth in
this Agreement, for the period beginning as of a date hereof (the “Effective
Date”) until Executive’s employment is terminated pursuant to the terms set
forth in this Agreement (the “Employment Period”).



2.
Position and Duties.



(a)
During the Employment Period, Executive shall serve as the Chief Executive
Officer and President of the Company, of Tumi Holdings, Inc. (“Holdings”) and,
unless Executive elects otherwise, the Company’s Affiliates (as defined below),
and shall have the normal duties, responsibilities, functions and authority of
such positions.



(b)
During the Employment Period, Executive shall report to the board of directors
of Holdings (the “Board”), and shall devote his efforts and his full business
time and attention (except for permitted vacation periods and reasonable periods
of illness or other incapacity) to the performance of his duties,
responsibilities and functions, as described herein, to the Company, Holdings
and any subsidiaries and/or any affiliated companies of the Company. Holdings
and its subsidiaries and other affiliated companies, other than the Company, are
referred to hereinafter collectively as the “Company’s Affiliates.”
Notwithstanding any implication to the contrary contained in this Section 2(b).
Executive may (i) devote reasonable periods of time to serve as a director to
other organizations; (ii) participate in charitable, civic, educational,
professional, community or industry affairs; and (iii) manage Executive’s and
his family’s passive personal investments; provided, however, that such service,
participation or management does not materially interfere with the performance
of his duties hereunder and is not in conflict or competitive with, or adverse
to, the interests of the Company or any of the Company’s Affiliates.



(c)
Executive currently serves as a member of the Board, the board of the Company
and, the boards of directors of certain of the Company’s Affiliates (the
“Company’s Affiliates Boards”). During the Employment Period, the Board shall
nominate Executive or cause Executive to be nominated for re-election as a
member of the Board at the expiration of the then current term, provided that
the foregoing shall not be required to the extent prohibited by legal or
regulatory requirements. The Executive shall be appointed or elected to the
board of the Company and, unless he declines to serve, the Company’s Affiliates
Boards during the Employment Period.



3.
Compensation and Benefits.



(a)
Commencing on the Effective Date and continuing throughout the remainder of the
Employment Period, Executive’s Base Salary shall be $885,000 per annum or such
higher rate as the Board may determine from time to time; provided that
Executive’s Base Salary shall not be decreased below its then current level. The
base salary as determined herein from time to time shall constitute “Base
Salary” for purposes of this Agreement. The Executive’s Base Salary shall be
payable by the Company in regular installments in accordance with the Company’s
general payroll practices; provided, however, that Executive’s Base Salary for
any partial year shall be pro-rated based upon the number of days elapsed in
such year.



(b)
During the Employment Period, the Company shall reimburse Executive for all
reasonable expenses incurred by him in the course of performing his duties and
responsibilities under this Agreement which are consistent with the Company’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to the Company’s requirements with respect to
reporting and documentation of such expenses.







--------------------------------------------------------------------------------




(c)
In addition to the Base Salary, Executive will be eligible for an annual target
bonus of one hundred percent (100%) of Executive’s Base Salary, which annual
bonus shall be determined in the good faith discretion of the Board based upon
Executive’s performance and the Company’s achievement of budgetary and other
objectives set by the Board in accordance with Holdings’ or the Company’s annual
bonus plan (the “Annual Bonus”). In the event of overachievement of the targeted
objectives established under such annual bonus plan, payment of the Annual Bonus
may range up to two times the annual target bonus, subject to the terms of the
annual bonus plan. The Annual Bonus shall be paid no later than March 15th of
the calendar year immediately following the fiscal year to which such bonus
relates.



(d)
During the Employment Period, Executive shall be entitled to (i) such other
benefits approved by the Board and made available to the Company’s senior
management, including, without limitation, supplemental term life insurance
coverage, accidental death and dismemberment insurance coverage, and
supplemental short term disability and long term disability insurance coverage,
(ii) such other benefits that the Company provides, generally, to or for the
benefit of the Company’s employees (including, without limitation, medical and
hospitalization insurance coverage, participation in the Company’s 401(k)
retirement plan, and so forth), subject to the eligibility and participation
requirements of applicable plans, and (iii) a monthly automobile allowance of
$1,000 payable on the last day of each month.



(e)
Within thirty (30) days after presentation of appropriate documentation, the
Company shall pay or reimburse all reasonable legal fees and related expenses
incurred in connection with the drafting, negotiations and execution of this
Agreement and other related documents up to a maximum of $10,000.



(f)
Executive shall be entitled to four (4) weeks of paid vacation per fiscal year
(as prorated for partial years) in accordance with the Company’s policy on
accrual and use applicable to employees as in effect from time to time.



(g)
All amounts payable to Executive as compensation hereunder shall be subject to
all required withholding by the Company.



(h)
In the event that any amount or benefit that may be paid or otherwise provided
to or in respect of Executive by the Company or the Company’s Affiliates,
whether pursuant to this Agreement or otherwise, is or may become subject to the
tax imposed under Section 4999 of the Internal Revenue Code of 1986, as amended,
(the “Code”) the provisions of Exhibit C attached hereto shall be applicable.



4.
Termination of Employment Absent a Change in Control. If, either (i) the Company
terminates the Executive’s employment other than for Cause (as defined below) or
(ii) Executive terminates his employment for Good Reason (as defined below), and
in either case no benefits are payable to the Executive pursuant to Section 5
hereof), and (iii) Executive delivers to the Company a general release of all
claims against the Company and the Company’s Affiliates in substantially the
form annexed hereto as Exhibit A (a “Release of Claims”) that becomes effective
and irrevocable within sixty (60) days, then in addition to any earned but
unpaid Base Salary (payable in accordance with the Company’s pay practices),
Annual Bonus for any completed bonus year (paid when the bonus for such bonus
year would otherwise have been paid), and benefits (payable in accordance with
their terms), accrued but unused vacation (payable upon termination) and expense
reimbursements incurred and payable in accordance with applicable law
(collectively, the “Accrued Obligations”), the Company shall provide Executive
with the following:



(a)
Severance. Executive shall be entitled to receive severance equal to (i)
eighteen (18) months of the Executive’s then-current Base Salary payable in
equal installments over eighteen (18) months from the date of termination in
accordance with the Company’s general payroll practices, less applicable
withholdings and beginning (with a catch-up for missed payments) on the first
payroll date occurring after sixty (60) days after the date of termination and
(ii) an amount equal to Executive's bonus actually earned for the year of
termination based on Company performance for such full year, but without regard
to any requirement that the Executive be employed through the last day of the
year or the date of payment, and prorated for the portion of the year through
the date of termination, payable in a lump sum within thirty (30) days after the
Company has determined whether any such bonus was earned but no later than March
15 of the year following the date of termination (less applicable withholdings)
(the “Pro Rata Bonus”).







--------------------------------------------------------------------------------




(b)
Continued Healthcare. The Company shall directly pay Executive monthly an amount
equal to the premium that Executive would pay for coverage under the provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) for Executive and Executive’s covered dependents for a period equal to
the shorter of (i) eighteen (18) months following the Executive’s termination of
employment and (ii) the date Executive and Executive’s covered dependents, if
any, become eligible for healthcare coverage under another employer’s plan(s)
even if COBRA coverage has expired prior to the end of such eighteen month
period. The first payment shall be made on the first payroll date after sixty
(60) days after the termination date and shall include any missed payments.



5.
Termination Following a Change in Control. If within twenty-four (24) months
following a Change in Control, (i) the Company terminates the Executive’s
employment other than for Cause or (ii) Executive terminates his employment for
Good Reason, and (iii) Executive delivers a Release of Claims that becomes
effective and irrevocable within sixty (60) days, then in addition to any
Accrued Obligations, the Company shall provide Executive with the following:



(a)
Severance. Executive shall be entitled to receive an amount equal to the sum of
(i) thirty-six (36) months of Executive’s then-current Base Salary and (ii)
three (3) times the Executive’s target Annual Bonus, in each case, payable in a
lump sum, less applicable withholdings, on the first payroll date after sixty
(60) days after the termination of employment.



(b)
Continued Healthcare. The Company shall directly pay Executive an amount equal
to the premium that Executive would pay for coverage under COBRA for Executive
and Executive’s covered dependents for a period equal to the shorter of (i) the
thirty-six (36) months following the Executive’s termination of employment and
(ii) the date Executive and Executive’s covered dependents, if any, become
eligible for healthcare coverage under another employer’s plan(s) even if COBRA
coverage has expired prior to the end of such thirty-six month period. The first
payment shall be made on the first payroll date after sixty (60) days after the
termination date and shall include any missed payments.



(c)
Equity Awards. Each outstanding and unvested equity award, including, without
limitation, each stock option and restricted stock award, held by Executive
shall automatically become vested and, if applicable, exercisable and any
forfeiture restrictions or rights of repurchase thereon shall immediately lapse,
in each case, with respect to one hundred percent (100%) of the number of
unvested shares underlying Executive’s equity awards at the date of termination
of employment. In the case of performance-based equity awards, any performance
conditions imposed with respect to such awards shall be deemed to be achieved at
the target performance level.



6.
Other Termination .



(a)
In the event that the Executive’s employment is terminated due to his death,
Disability or by the Executive without Good Reason, the Executive or his estate,
as applicable, shall be entitled to the Accrued Obligations.



(b)
For purposes of this Agreement, “Disability” shall be defined as the inability
of Executive to have performed Executive’s material duties hereunder due to a
physical or mental injury, infirmity or incapacity for one hundred eighty
(180) consecutive days (including weekends and holidays). Notwithstanding the
foregoing, in the event that as a result of earlier absence because of mental or
physical incapacity Executive incurs a “Separation from Service” within the
meaning of such term under Section 409A (as defined in Section 25(a) hereof)
Executive shall on such date automatically be terminated from employment as a
Disability termination.



7.
Additional Severance Terms.



(a)
In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement, nor shall the amount of any payment
hereunder be reduced by any compensation earned by Executive as a result of
employment by a subsequent employer. The Company’s obligation to pay Executive
the amounts provided and to make the arrangements provided hereunder shall not
be subject to set off, counterclaim or recoupment; provided, however, (i) in the
event that Executive materially breaches his obligations under Sections 8, 9, or
10 hereof, he shall forfeit his right to receive any further severance amounts
payable (other than Accrued Obligations) pursuant to





--------------------------------------------------------------------------------




Section 4 or 5, as applicable. The Company retains the right to set off, claw
back and recoup any amounts in accordance with the requirements of Section 304
of the Sarbanes Oxley Act and any generally applicable policy adopted by the
Company under Section 954 of the Dodd-Frank Act.


(b)
Notwithstanding anything herein to the contrary, the Executive shall not be
entitled to severance benefits under any other Company agreement, arrangement,
policy or practice relating to Executive’s termination of employment with the
Company, other than as specifically provided in any equity grant. The benefits
provided under this Agreement are intended to satisfy, to the greatest extent
possible, any and all statutory obligations that may arise out of Executive’s
termination of employment.



(c)
Upon termination of Executive’s employment for any reason, Executive shall be
deemed to have resigned from all offices and directorships, if any, then held
with the Company or the Company’s Affiliates, and, at the Company’s request,
Executive shall execute such documents as are necessary or desirable to
effectuate such resignations, provided, however, that such deemed resignation
shall not be construed to deny Executive any benefits otherwise due under this
Agreement.



8.
Confidential Information: Return of Company Property. Executive acknowledges
that the information, observations and data (including trade secrets) obtained
by him while employed by the Company concerning the business or affairs of the
Company and the Company’s Affiliates (“Confidential Information”) are the
property of the Company and/or the Company’s Affiliates. Therefore, Executive
agrees that, except in connection with the good faith performance of his duties
to the Company and the Company’s Affiliates, he shall not disclose to any
unauthorized person or use for his own purposes any Confidential Information
without the prior written consent of the Board. Confidential Information shall
not apply to any information that (i) was known to the public prior to its
disclosure to Executive; (ii) becomes generally known to and available for use
by the public other than as a result of Executives’ acts or omissions; or
(iii) Executive is required to disclose by applicable law, regulation or legal
process (provided that Executive provides the Company with prior notice of the
contemplated disclosure). Executive shall deliver to the Company at the
termination of the Employment Period all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) embodying or relating to the Confidential Information, Work
Product (as defined below) or the business of the Company and/or the Company’s
Affiliates which he may then possess or have under his control. Executive may
retain Executive’s rolodex and similar address books. To the extent that
Executive is provided with a cell phone number by the Company during employment,
the Company shall cooperate with Executive in transferring such cell phone
number to Executive’s individual name following termination.



9.
Inventions and Patents. Executive acknowledges that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether or not patentable) which relate to
the Company’s or any of the Company’s Affiliates’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive while employed by the
Company and/or the Company’s Affiliates (“Work Product”) belong to the Company
or to one or more of the Company’s Affiliates. Executive shall promptly disclose
such Work Product to the Board and, at the Company’s expense, perform all
actions reasonably requested by the Board (whether during or after the
Employment Period) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).



10.
Non-Compete, Non-Solicitation. In further consideration of the compensation to
be paid to Executive hereunder, Executive acknowledges that in the course of his
employment with the Company, he shall become familiar with the trade secrets of
the Company and the Company’s Affiliates and with other Confidential Information
concerning the Company and the Company’s Affiliates, and that his services have
been and shall be of special, unique and extraordinary value to the Company and
to the Company’s Affiliates. Therefore, Executive agrees that:



(a)
during the Employment Period and for a period of twelve (12) months thereafter
(the “Noncompete Period”). Executive shall not, within the United States,
directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any manner engage in any business competing with the
Protected Business of the Company or the Company’s Affiliates. Notwithstanding
the foregoing, nothing herein shall prohibit Executive from being a passive
owner of not more than one percent (1%) of the equity securities of a publicly
traded corporation engaged in the Protected Business, so long as Executive has
no active participation in the business of such corporation. In addition, this
Section 10(a) shall not be violated by Executive commencing employment





--------------------------------------------------------------------------------




with a subsidiary, division or unit of any entity that engages in the Protected
Business so long as Executive and such subsidiary, division or unit does not
engage in the Protected Business;


(b)
during the Noncompete Period, Executive shall not directly or indirectly through
another entity (i) induce or attempt to induce any employee of the Company or
any of the Company’s Affiliates to leave the employ of the Company or such
Affiliate, or in any way interfere with the relationship between the Company
and/or any of the Company’s Affiliates and any employee thereof, (ii) hire any
person who was an employee of the Company or any or any of the Company’s
Affiliates within 180 days prior to the time such employee was hired by
Executive, (iii) induce or attempt to induce any customer, supplier, licensee or
other business relation of the Company or any of the Company’s Affiliates to
cease doing business with the Company or such Affiliate or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any of the Company’s Affiliates, or (iv) directly or
indirectly acquire or attempt to acquire an interest in any business relating to
the business of the Company or any of the Company’s Affiliates and with which
the Company and/or or any of the Company’s Affiliates has entertained
discussions or has requested and received information relating to the
acquisition of such business by the Company or any of the Company’s Affiliates
in the two-year period immediately preceding the Executive’s termination of
employment. Notwithstanding the foregoing, this Section 10(b) shall not be
violated by (A) general advertising or solicitation not specifically targeted at
the Company or the Company’s Affiliates, (B) Executive serving as a reference,
upon request, for any employee of the Company or the Company’s Affiliates, or
(C) actions taken by any person or entity with which Executive is associated if
Executive is not personally involved in any manner in the matter and has not
identified such Company-related person or entity for soliciting or hiring;



(c)
for the purposes of this Agreement, “Protected Business” shall mean the business
of designing, manufacturing, marketing, distributing or retailing: (i) luggage,
backpacks, totes and handbags; (ii) business cases and accessories; and
(iii) wallets, cases, travel aids, small leather goods and similar accessories;



(d)
if, at the time of enforcement of this Section 10, a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law;



(e)
in the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 10, the Company and/or one or more of the Company’s
Affiliates, as the case may be, in addition and supplementary to other rights
and remedies existing in their favor, shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security); and



(f)
the provisions of this Section 10 are in consideration of: (i) employment with
the Company and (ii) additional good and valuable consideration as set forth in
this Agreement. In addition, Executive agrees and acknowledges that the
restrictions contained in Section 8, Section 9 and this Section 10 do not
preclude Executive from earning a livelihood, nor do they unreasonably impose
limitations on Executive’s ability to earn a living. In addition, Executive
agrees and acknowledges that the potential harm to the Company of the
non-enforcement of Section 8, Section 9 and/or this Section 10 outweighs any
potential harm to Executive of its enforcement by injunction or otherwise. In
addition, Executive acknowledges that he has carefully read this Agreement and
has given careful consideration to the restraints imposed upon Executive by this
Agreement and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company now
existing or to be developed in the future. Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.



11.
Executive’s Representations. Executive hereby represents and warrants to the
Company, that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement, confidentiality
agreement or any similar agreement with any other person or entity, and
(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in





--------------------------------------------------------------------------------




accordance with its terms. Executive hereby acknowledges and represents that he
has consulted with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein.


12.
Survival. The provisions of this Agreement which imply survival shall survive
and continue in full force in accordance with their terms notwithstanding the
termination of the Employment Period.



13.
Notices. Any notice provided for in this Agreement shall be in writing and shall
be either personally delivered, sent by reputable overnight courier service or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:

Notices to the Company:
Tumi, Inc.
1001 Durham Avenue
South Plainfield, NJ 07080
Telephone: (908) 756-4400
Facsimile: (908) 222-7878
Attention: General Counsel


Notices to Executive:
At the address shown on the records of the Company
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.


14.
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.



15.
Complete Agreement. This Agreement, those documents expressly referred to herein
and other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way,
including the Prior Agreement.



16.
No Strict Construction. The language used in this Agreement shall be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction shall be applied against any party.



17.
Counterparts. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.



18.
Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
heirs, successors and assigns, and no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto. The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company, provided that
the Company shall require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company and any successor to
its business and/or





--------------------------------------------------------------------------------




assets, which assumes and agrees to perform the duties and obligations of the
Company under this Agreement by operation of law or otherwise.


19.
Choice of Law. All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits and schedules
hereto shall be governed by, and construed in accordance with, the laws of the
State of New Jersey.



20.
Amendment and Waiver. The provisions of this Agreement may be amended or waived
only with the prior written consent of the Company (as approved by the Board),
its successors and assignees, and Executive, and no course of conduct or course
of dealing or failure or delay by any party hereto in enforcing or exercising
any of the provisions of this Agreement (including, without limitation, the
Company’s right to terminate the Employment Period for Cause) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.



21.
Arbitration. Except with respect to any dispute or claim under Section 8,
Section 9 or Section 10 hereof (which may be pursued in any court of competent
jurisdiction as specified below and with respect to which each party shall bear
the cost of its own attorneys’ fees and expenses except as otherwise required by
applicable law), each party hereto agrees that the arbitration procedure set
forth in Exhibit B hereto shall be the sole and exclusive method for resolving
any claim or dispute (“Claim”) arising out of or relating to the rights and
obligations acknowledged and agreed to in this Agreement and the employment of
Executive by the Company and the Company’s Affiliates (including, without
limitation, disputes and claims regarding employment discrimination, sexual
harassment, termination and discharge), whether such Claim arose or the facts on
which such Claim is based occurred prior to or after the execution and delivery
of this Agreement. The parties agree that the result of any arbitration
hereunder shall be final, conclusive and binding on all of the parties hereto.
Nothing in this Section 21 shall prohibit a party hereto from instituting
litigation to enforce any Final Determination (as defined in Exhibit B hereto).
Each party hereto hereby irrevocably submits to the jurisdiction of any United
States District Court or state court of competent jurisdiction sitting in
Newark, New Jersey, and agrees that such court shall be the exclusive forum with
respect to any dispute or claim under Section 8, Section 9 or Section 10 hereof
and for the enforcement of any Final Determination. Each party hereto
irrevocably consents to service of process by registered mail or personal
service and waives any objection on the grounds of personal jurisdiction, venue
or inconvenience of the forum. Each party hereto further agrees that each other
party hereto may initiate litigation in any court of competent jurisdiction to
execute any judicial judgment enforcing a Final Determination.



22.
Indemnification and Liability Insurance. The Company hereby agrees to indemnify
Executive and hold Executive harmless to the fullest extent permitted by law
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including advancement of reasonable
attorney’s fees), losses, and damages resulting from Executive’s good faith
performance of Executive’s duties and obligations with the Company and the
Company’s Affiliates. The Company shall cover the Executive under directors’ and
officers’ liability insurance both during and, while potential liability exists,
after the term of this Agreement in the same amount and to the same extent as
the Company covers its other officers and directors. These obligations shall
survive the termination of Executive’s employment with the Company.



23.
Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a)
“Cause” means (i) Executive’s gross negligence as to a material matter or
willful misconduct in the performance of the duties and services required of
Executive pursuant to this Agreement; (ii) Executive’s conviction of, or plea of
guilty or nolo contendre to, a felony or crime involving moral turpitude (or any
similar crime in any jurisdiction outside the United States); (iii) Executive’s
willful refusal to perform the duties and responsibilities required of Executive
under this Agreement or as lawfully directed by the Board which remains
uncorrected for thirty (30) days following written notice to Executive by the
Company of such breach; (iv) Executive’s material breach of any provision of
this Agreement or the Company’s policies on confidentiality, nondisclosure,
conflicts of interest, discrimination or harassment, which remains uncorrected
for thirty (30) days following written notice to Executive by the Company of
such breach; (v) any act of fraud or embezzlement, or any material
misappropriation or dishonesty as to a material matter committed by Executive
against the Company; or (v) misconduct tending to bring the Company and/or any
of the Company’s Affiliates into substantial public disgrace or disrepute. For
purposes of this Agreement, an act or failure to act shall be considered
“willful”





--------------------------------------------------------------------------------




only if done or omitted to be done without a good faith reasonable belief that
such act or failure to act was in the best interests of the Company.


(b)
A “Change in Control” shall be deemed to have occurred on the date upon which
any of the following events shall occur, provided that such event is within the
meaning of U.S. Treasury Regulations 1.409A-3(i)(5):



(i)
any Person (as defined below) other than the Initial Investor (as defined below)
becomes the beneficial owner directly or indirectly (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of more than 50% of Tumi Holdings, Inc.’s then outstanding voting
securities (measured on the basis of voting power);

(ii)
there is consummated a merger or consolidation, other than (i) a merger or
consolidation immediately following which the voting securities of Tumi
Holdings, Inc. outstanding immediately prior thereto continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of Tumi Holdings, Inc., at least 50% of the combined voting power of the
voting securities of Tumi Holdings, Inc., such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (ii) a
merger or consolidation effected to implement a recapitalization of Tumi
Holdings, Inc. (or similar transaction) in which no Person other than the
Initial Investor acquires more than 50% of the combined voting power of Tumi
Holdings, Inc.’s then outstanding securities;

(iii)
individuals who, as of the Effective Date, constituted the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by Tumi Holdings,
Inc.’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(iv)
the stockholders of Tumi Holdings, Inc. approve a plan of complete liquidation
or dissolution of Tumi Holdings, Inc. or there is consummated an agreement for
the sale or disposition by Tumi Holdings, Inc. of all or substantially all of
its assets.    

Notwithstanding the foregoing, (A) a "Change in Control" shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Tumi Holdings, Inc. immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of Tumi
Holdings, Inc. immediately following such transaction or series of transactions,
and (B), a “Change in Control” must also constitute a “change in control event,”
as defined in Treasury Regulation §1.409A-3(i)(5). For purposes of this
definition, "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof; however,
a Person shall not include (a) Tumi Holdings, Inc. or any of its subsidiaries,
(b) a trustee or other fiduciary holding securities under an employee benefit
plan of Tumi Holdings, Inc. or any of its subsidiaries, (c) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(d) a corporation owned, directly or indirectly, by the stockholders of Tumi
Holdings, Inc. in substantially the same proportions as their ownership of
shares of Tumi Holdings, Inc.’s stock. For purposes of this definition, “Initial
Investor” shall mean any limited partnership or other collective investment
vehicle arranged by Doughty Hanson & Co Limited, any wholly-owned direct or
indirect subsidiaries of Doughty Hanson & Co Limited and any nominee of, or
nominee for any co-investment scheme for employees of subsidiaries of, Doughty
Hanson & Co Limited, in each case, other than any portfolio operating company of
any of the foregoing.
(c)
“Good Reason” for an Executive’s termination of employment shall be deemed to
exist in the event of Executive’s resignation from employment with the Company
as a result of the occurrence, without Executive’s written consent, of any of
the following: (i) a material diminution in Executive’s Base Salary; (ii) a
material diminution in Executive’s position, authority or responsibilities in
effect immediately prior to such change, or the Executive no longer reporting to
the Board or all employees no longer reporting to Executive or his designee;
(iii) relocation of Executive’s primary work location by more than 50 miles from
its then current location, which relocation also materially increases
Executive’s commute time or (iv) a material breach of this Agreement by the
Company.





--------------------------------------------------------------------------------




Notwithstanding the foregoing, Executive shall not have “Good Reason” to resign
unless the condition giving rise to such resignation continues uncured by the
Company more than thirty (30) days following Executive’s written notice of such
condition provided to the Company within ninety (90) days of the first
occurrence of such condition and such resignation is effective within thirty
(30) days following the end of such notice period.
 
24.
Successors.

(a)
Company’s Successors. Except as set forth above, any successor to the Company
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers an assumption agreement in compliance with this
Section 24(a) or which becomes bound by the terms of this Agreement by operation
of law.

(b)
Executive’s Successors. The terms of this Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.



25.
General 409A Compliance.



(a)
Section 409A.

(i)
Interpretation. Payments under this Agreement are intended to be in compliance
with, or exempt from, the requirements of Internal Revenue Code Section 409A and
this Agreement shall be interpreted accordingly.

(ii)
Separation from Service. Notwithstanding any provision to the contrary in this
Agreement, no amount deemed deferred compensation subject to Section 409A of the
Code shall be payable pursuant to Sections 4 or 5 above unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A of the Code and the Department of
Treasury Regulations and other guidance promulgated thereunder (“Separation from
Service”).

(iii)
Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (A) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (B) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section 25
(a)(ii) shall be paid in a lump sum to Executive, and any remaining payments due
under this Agreement shall be paid as otherwise provided herein.

(iv)
Expense Reimbursements. To the extent that any reimbursements payable pursuant
to this Agreement are subject to the provisions of Section 409A of the Code, any
such reimbursements payable to Executive pursuant to this Agreement shall be
paid to Executive no later than December 31st of the year following the year in
which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and Executive’s right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

(v)
Installments. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 




--------------------------------------------------------------------------------




 
 
 
TUMI, INC.
 
 
 
 
 
 
 
By:
/s/ Michael J. Mardy
 
 
 
Name:
Michael J. Mardy
 
 
 
Title:
Chief Financial Officer and Executive Vice President
 
 
 
 
 
 
 
 
/s/Jerome S. Griffith
 
 
 
Name:
Jerome S. Griffith













--------------------------------------------------------------------------------




EXHIBIT A


[The language in this Release may be revised to make this Release enforceable
under or to reflect applicable law.]
GENERAL RELEASE
I,                     , in consideration of and subject to the performance by
Tumi, Inc., a New Jersey corporation (together with its affiliates, the
“Company”), of its material obligations under the Employment Agreement, dated as
of             , (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Company and all present and former directors, officers,
agents, representatives, employees, successors and assigns of the Company and
its direct or indirect owners (collectively, the “Released Parties”) to the
extent provided below.
 
1.
I understand that any payments or benefits paid or granted to me under
Sections 4 or 5 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in Sections 4 or 5 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.

 
2.
Except as provided in paragraph 4 below, I knowingly and voluntarily release and
forever discharge the Company and the other Released Parties from any and all
claims, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date of this General Release) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or any other federal or state law
which regulates or otherwise applies to employment, including the New Jersey
Conscientious Protection Act, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).



3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action or other matter covered by paragraph 2 above.

 
4.
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any federal or state claim or
action (including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967). Notwithstanding the foregoing, nothing in this General
Release shall be deemed to be or operate as a waiver or release of: (i) my
rights to severance, expense reimbursement, and other payments and benefits upon
termination of employment pursuant to Section 4 and 5 of the Agreement; (ii) my
rights to receive severance pay or any other rights under this General Release;
(iii) my rights of indemnification and directors and officers liability
insurance coverage with regard to my service as an officer or director of the
Company or other fiduciary capabilities; (iv) my rights under any tax-qualified
pension or claims for accrued vested benefits or rights under any other employee
benefit plan, policy or arrangement (whether tax-qualified or not) maintained by
the Company; (v) claims that may arise after the date that I sign this General
Release or any claims or rights that cannot be waived by law, including the
right to file an administrative charge for discrimination; (vi) my equity awards
that are vested or which may vest under any equity, equity-based, profits
interest, stock option, or similar plans, agreements, and/or notices to the
extent set forth in such awards or as otherwise provided for in such documents,
which awards shall be subject to all the terms and conditions of such documents;
and (vii) my rights as a stockholder of the Company.

 




--------------------------------------------------------------------------------




5.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 hereof as of the execution of this General Release.

 
6.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.



7.
I agree that I will forfeit my right to receive all future amounts payable by
the Company pursuant to the Agreement if I challenge the validity of this
General Release unless the Company has failed to fulfill its obligations
hereunder. I also agree that if I violate this General Release by suing the
Company or the other Released Parties with regard to any matter released herein
and the Company has fulfilled its obligations hereunder, I will pay all costs
and expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to the Agreement.

 
8.
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.

 
9.
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 
10.
I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory or judicial proceeding regarding matters to which
I have knowledge as a result of my employment with the Company. I understand and
agree that my cooperation may include, but not be limited to, making myself
available to the Company upon reasonable notice for interviews and factual
investigations; appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process; volunteering to the
Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will provide legal representation
for my behalf, if necessary, and will reimburse me for reasonable travel
expenses, including lodging and meals, upon my submission of receipts.

 
11.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement.

 
12.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.









--------------------------------------------------------------------------------




BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
 
1.
I HAVE READ IT CAREFULLY;

 
 
2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 
 
3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
 
4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND HAVE
DONE SO, OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 
 
5.
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON                 , 20__, TO CONSIDER IT, AND
THE CHANGES MADE SINCE THE                  , 20__, VERSION OF THIS RELEASE ARE
NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 
 
6.
THE CHANGES TO THE AGREEMENT SINCE                  , 20__, EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.

 
 
7.
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 
 
8.
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
 
9.
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 
 
10.
I UNDERSTAND THAT ANY FACT, EVENT OR CIRCUMSTANCE OF WHICH I AM NOT NOW
PRESENTLY AWARE AND WHICH I SUBSEQUENTLY BECOME AWARE OF, WHICH RELATES TO OR
INVOLVES IN ANY MANNER, EITHER DIRECTLY OR INDIRECTLY, ANY ASPECT OF MY
EMPLOYMENT AND TERMINATION OF EMPLOYMENT, WILL NOT IN ANY MANNER EFFECT THE
FINALITY AND ENFORCEABILITY OF THIS GENERAL RELEASE BY THE COMPANY.

 
DATE:
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------








EXHIBIT B
ARBITRATION PROCEDURE
1. Notice of Claim. A party asserting a Claim (the “Claimant”) shall deliver
written notice to each party against whom the Claim is asserted (collectively,
the “Opposing Party”), with a copy to the persons required to receive copies of
notices under the Agreement (the “Additional Notice Parties”), specifying the
nature of the Claim and requesting a meeting to resolve same. The Additional
Notice Parties shall be given reasonable notice of and invited and permitted to
attend any such meeting. If no resolution is reached within 10 business days
after delivery of such notice, the Claimant or the Opposing Party may, within 45
days after giving such notice, invoke the arbitration procedure provided herein
by delivering to each Opposing Party and the Additional Notice Parties a Notice
of Arbitration, which shall specify the Claim as to which arbitration is sought,
the nature of the Claim, the basis for the Claim, and the nature and amount of
any damages or other compensation or relief sought (a “Notice of Arbitration”).
Each party agrees that no punitive damages may be sought or recovered in any
arbitration, judicial proceeding or otherwise. Failure to file a Notice of
Arbitration within 45 days shall constitute a waiver of any right to relief for
the matters asserted in the notice of claim. Any Claim shall be forever barred,
and no relief may be sought therefor, if written notice of such Claim is not
made as provided above within one year of the date such claim accrues.
2. Selection of Arbitrator. Within 20 business days after receipt of the Notice
of Arbitration, the Executive and the Board shall meet and attempt to agree on
an arbitrator to hear and decide the Claim. If the Executive and the Board
cannot agree on an arbitrator within ten business days, then they shall request
the American Arbitration Association (the “AAA”) in Newark, New Jersey to
appoint an arbitrator experienced in the area of dispute who does not have an
ongoing business relationship with any of the parties to the dispute. If the
arbitrator selected informs the parties he cannot hear and resolve the Claim
within the time-frame specified below, the Executive and the Board shall request
the appointment of another arbitrator by the AAA subject to the same
requirements.
3. Arbitration Procedure. The following procedures shall govern the conduct of
any arbitration under this section. All procedural matters relating to the
conduct of the arbitration other than those specified below shall be discussed
among counsel for the parties and the arbitrator. Subject to any agreement of
the parties, the arbitrator shall determine all procedural matters not specified
herein.
(a) Within 30 days after the delivery of a Notice of Arbitration, each party
shall afford the other, or its counsel, with reasonable access to documents
relating directly to the issues raised in the Notice of Arbitration. All
documents produced and all copies thereof shall be maintained as strictly
confidential, shall be used for no purpose other than the arbitration hereunder,
and shall be returned to the producing party upon completion of the arbitration.
There shall be no other discovery except that, if a reasonable need is shown,
limited depositions may be allowed in the discretion of the arbitrator, it being
the expressed intention and agreement of each party to have the arbitration
proceedings conducted and resolved as expeditiously, economically and fairly as
reasonably practicable, and with the maximum degree of confidentiality.


(b) All written communications regarding the proceeding sent to the arbitrator
shall be sent simultaneously to each party or its counsel, with a copy to the
Additional Notice Parties. Oral communications between any of the parties or
their counsel and the arbitrator shall be conducted only when all parties or
their counsel are present and participating in the conversation.
(c) Within 20 days after selection of the arbitrator, the Claimant shall submit
to the arbitrator a copy of the Notice of Arbitration, along with a supporting
memorandum and any exhibits or other documents supporting the Claim.
(d) Within 20 days after receipt of the Claimant’s submission, the Opposing
Party shall submit to the arbitrator a memorandum supporting its position and
any exhibits or other supporting documents. If the Opposing Party fails to
respond to any of the issues raised by the Claimant within 20 days of receipt of
the Claimant’s submission, then the arbitrator may find for the Claimant on any
such issue and bar any subsequent consideration of the matter.
(e) Within 20 days after receipt of the Opposing Party’s response, the Claimant
may submit to the arbitrator a reply to the Opposing Party’s response, or
notification that no reply is forthcoming.
(f) No later than twenty (20) days prior to the hearing date scheduled by the
arbitrator each party shall provide the other, and the arbitrator, with a list
and copies of the documents upon which they may rely and/or submit as exhibits
at the hearing and a list of the witnesses they may present, with a reasonably
detailed summary of the testimony that each witness may give.




--------------------------------------------------------------------------------




(g) Within 10 days after the last submission as provided above, the arbitrator
shall notify the parties and the Additional Notice Parties of the date of the
hearing on the issues raised by the Claim. Scheduling of the hearing shall be
within the sole discretion of the arbitrator, but in no event more than 30 days
after the last submission by the parties, and shall take place within 50 miles
of the corporate headquarters of the Company at a place selected by the
arbitrator or such other place as is mutually agreed. Both parties shall be
granted substantially equal time to present evidence at the hearing. The hearing
shall not exceed one business day, except for good cause shown.
(h) Within 30 days after the conclusion of the hearing, the arbitrator shall
issue a written decision to be delivered to both parties and the Additional
Notice Parties (the “Final Determination”). The Final Determination shall
address each issue disputed by the parties, state the arbitrator’s findings and
reasons therefor, and state the nature and amount of any damages, compensation
or other relief awarded.
(i) The award rendered by the arbitrator shall be final and non-appealable,
except as otherwise provided under the applicable Arbitration Act, and judgment
may be entered upon it in accordance with applicable law in such court as has
jurisdiction thereof.
4. Costs of Arbitration. The costs and expenses of such arbitration shall be
borne equally by the Company and Executive, and each party shall separately pay
its own attorneys’ fees and expenses.
 
5. Satisfaction of Award. If any party fails to pay the amount of the award, if
any, assessed against it within 30 days after the delivery to such party of the
Final Determination, the unpaid amount shall bear interest from the date of such
delivery at the lesser of (i) prime lending rate announced by Citibank N.A. plus
three hundred basis points and (ii) the maximum rate permitted by applicable
usury laws. In addition, such party shall promptly reimburse the other party for
any and all costs or expenses of any nature or kind whatsoever (including
attorneys’ fees) reasonably incurred in seeking to collect such award or to
enforce any Final Determination.
6. Confidentiality of Proceedings. The parties hereto agree that all of the
arbitration proceedings provided for herein, including any notice of claim, the
Notice of Arbitration, the submissions of the parties, and the Final
Determination issued by the arbitrator, shall be confidential and shall not be
disclosed at any time to any person other than the parties, their
representatives, the arbitrator and the Additional Notice Parties; provided,
however, that this provision shall not prevent the party prevailing in the
arbitration from submitting the Final Determination to a court for the purpose
of enforcing the award, subject to comparable confidentiality protections if the
court agrees; and further provided that the foregoing shall not prohibit
disclosure to the minimum extent reasonably necessary to comply with
(i) applicable law (or requirement having the force of law), court order,
judgment or decree, including, without limitation, disclosures which may be
required pursuant to applicable securities laws, and (ii) the terms of
contractual arrangements (such as financing arrangements) to which the Company
or any Additional Notice Party may be subject so long as such contractual
arrangements were not entered into for the primary purpose of permitting
disclosure which would otherwise be prohibited hereunder.






--------------------------------------------------------------------------------




EXHIBIT C
Notwithstanding anything in this Agreement to the contrary, if any payment or
distribution Executive would receive pursuant to this Agreement or otherwise
(“Payment”) would (a) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(b) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall either be (i) delivered
in full, or (ii) delivered as to such lesser extent which would result in no
portion of such Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the largest payment, notwithstanding that all or some
portion the Payment may be taxable under Section 4999 of the Code. The
accounting firm engaged by the Company for general audit purposes as of the day
prior to the effective date of the Change in Control shall perform the foregoing
calculations. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm shall provide its calculations to the Company and Executive
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive. Any reduction in payments and/or
benefits pursuant to this Exhibit C will occur in the following order, unless
the Executive designates a different order and such change in order is permitted
under Code Sections 280G, 4999 and 409A: (1) reduction of cash payments; (2)
cancellation of accelerated vesting of shares valued at full value with the last
vesting shares cancelled first, (3) cancellation of accelerated vesting of
shares valued under Treasury Regulation 1.280G-1 Q&A 24(c) with the last vesting
shares cancelled first; (4) cancellation of accelerated vesting of options and
stock appreciation rights valued without regard to Treasury Regulation 1.280G-1
Q&A 24(c) with the last vesting options or stock appreciation rights cancelled
first;(5) cancellation of accelerated vesting of options and stock appreciation
rights valued under Treasury Regulation 1.280G-1 Q&A 24(c) with the last vesting
options or stock appreciation rights cancelled first; and (6) reduction of other
payable to Executive.












